Citation Nr: 1437317	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  11-14 856	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to an extension of the appellant's delimiting date beyond December 18, 2010 for Survivors' and Dependents' Educational Assistance benefits.  



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The agency of original jurisdiction (AOJ) has reported that the Veteran, who is now deceased, had active military service from March 1968 to March 1971.  The appellant is the Veteran's surviving child.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the appellant was denied an extension of her delimiting date beyond December 18, 2010, for entitlement to payment of Survivors' and Dependents' Educational Assistance (DEA) benefits.  

In her May 2011 VA Form 9 (Appeal to Board of Veterans' Appeals), the appellant requested a hearing before a member of the Board.  In August 2013 and December 2013, the Board remanded the case for the purpose of scheduling the Board hearing.  Thereafter, the appellant was scheduled for a Board hearing and notified of this fact by letter in April 2014.  The notice letter was sent to the appellant's address of record.  The appellant failed to report for her scheduled hearing and has not otherwise requested that the hearing be rescheduled.  


FINDINGS OF FACT

1.  The AOJ has reported that the Veteran died in December 2001.  

2.  The appellant was born in June 1977 and reached her 26th birthday in June 2003; she was 31 years of age in June 2008.  


3.  The AOJ has reported that in an October 8, 2002 rating decision, it determined that the Veteran died from his service-connected disabilities and that such disabilities were permanent and total; DEA benefits were established effective December 12, 2001.  

4.  The appellant was awarded DEA benefits in December 2007; she selected October 7, 2002 as the beginning date for her period of eligibility.  


CONCLUSION OF LAW

The criteria for an extension of the delimiting date beyond December 18, 2010, for the appellant's DEA benefits under the provisions of 38 U.S.C.A Chapter 35 have not been met.  38 U.S.C.A §§ 3500, 3501, 3511, 3512 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.3021, 21.3040(d), 21.3041, 21.3043 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an extension of her DEA benefits.  Under Chapter 35 of title 38 of the U.S. Code, education assistance is provided to children whose education would otherwise be impeded or interrupted by reason of the disability or death of a parent caused by a service-connected disease or injury.  38 U.S.C. § 3500.  

Generally, when eligibility to DEA benefits is derived as a result of a veteran's death, an eligible child's period of eligibility begins on the child's 18th birthday or on the successful completion of the child's secondary schooling, whichever comes first.  The period of eligibility ends on the child's 26th birthday.  38 C.F.R. § 21.3041(b).  If the Veteran's death occurs after the child's 18th birthday but before the child's 26th birthday (as is the case of the appellant in the present appeal), the child may elect the beginning date of her period of eligibility.  The child can elect as a beginning date any date between the date of the veteran's death or the date of VA's decision that the Veteran's death was service connected.  38 C.F.R. § 21.3041(b)(2)(i), (ii).  The period of eligibility ends eight years after the beginning date the child elects.  38 C.F.R. § 21.3041(b)(2). 

Generally, no person is eligible for educational assistance beyond his or her 31st birthday, although there are exceptions to this rule under 38 C.F.R. 21.3041(g)(2).  In particular, the regulations allow for the payment of DEA benefits until the end of a school quarter or semester.  In no event may educational assistance be provided after the period of entitlement has been exhausted.  

Under 38 C.F.R. 21.3041(g)(1), an extension of DEA benefits may be granted beyond that eight-year period if an eligible child suspends pursuit of his or her educational program due to conditions that VA determines were beyond the child's control as enumerated at 38 C.F.R. 21.3043.  Under 38 C.F.R. 21.3043, the following circumstances may be considered as beyond the eligible person's control: 

(a)  While in active pursuit of a program of education he or she is appointed by the responsible governing body of an established church, officially charged with the selection and designation of missionary representatives, in keeping with its traditional practice, to serve the church in an official missionary capacity and is thereby prevented from pursuit of his or her program of studies.

(b)  Immediate family or financial obligations beyond his or her control require the eligible person to take employment, or otherwise preclude pursuit of his or her program.

(c)  Unavoidable conditions arising in connection with the eligible person's employment which preclude pursuit of his or her program.

(d)  Pursuit of his or her program is precluded because of the eligible person's own illness or illness or death in his or her immediate family.

(e)  Active duty, including active duty for training in the Armed Forces.

See 38 C.F.R. § 21.3043.

The facts in the present case are not in dispute.  The Veteran died in December 2001, and the AOJ determined on October 8, 2002 that he died from his service-connected disabilities.  An award of DEA benefits was granted and was made effective December 12, 2001.  The appellant was born in June 1977.  She reached her 26th birthday in June 2003 and her 31st birthday in June 2008.  Thus, the Veteran's permanent and total disability rating, to include DEA benefits, was assigned after the appellant reached the age of 18 but prior to her reaching 26 years of age.  

The appellant filed her claim for DEA benefits in October 2007, at which time she was 30 years of age.  She was awarded DEA benefits in a December 2007 AOJ decision.  In that decision the appellant was notified that she had eight years from the beginning date of her eligibility period to use her DEA benefits.  The appellant was also advised of potential beginning dates for her eligibility.  Later in December 2007, the AOJ received notice from the appellant that she had chosen October 7, 2002 as the beginning date for her period of eligibility.  The record on appeal would appear to indicate that the AOJ extended the appellant's original delimiting date to the end of a school semester in accordance with 38 C.F.R. 21.3041(g)(2).  In this case, the delimiting date would have fallen in the middle of the school semester.  

On appeal, the appellant does not dispute either her date of birth, the date of the death of the Veteran, or the beginning date for her eight-year period of eligibility.  Furthermore, the appellant does not assert any facts that would qualify her for an extension of DEA eligibility under 38 C.F.R. § 21.3043.  Rather she asserts that she was unware of the availability of DEA benefits until a number of years after they became available, and that she has done well in school and wishes to continue her education to become a teacher.  To do so without an extension of her DEA benefits, she asserts, would prove a financial hardship.  

The appellant's argument for the extension is essentially equitable in nature.  The Board has no doubt that the appellant has worked hard in her educational pursuits and is sympathetic to her financial concerns.  However, the Board is without authority to grant a claim for benefits solely on an equitable basis.  Thus, although the Board is sympathetic to the appellant's arguments, the statutory and regulatory criteria governing eligibility for DEA benefits under Chapter 35 are clear and specific, and the Board is bound by them.  Pursuant to these laws and regulations there is no basis upon which to grant the appellant an extension of the Chapter 35 DEA delimiting date beyond December 18, 2010.  Accordingly, the Board must deny the appellant's claim as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 



ORDER

Entitlement to an extension of the delimiting date beyond December 18, 2010 for the appellant's DEA benefits under the provisions of 38 U.S.C.A. Chapter 35 is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


